Fish, J.
Where the time for giving to the defendant in a certiorari case due. notice of the sanction of the petition and of the time and place of hearing had expired, the right of such defendant to move to dismiss the certiorari for' want of such notice was not lost because his attorney signed a written waiver, in the following words: “ Written notice of the sanction of the writ of cer-. tiorari as prayed in this petition, and of the time and place of hearing, is waived, with the right reserved to move to dismiss.” On the contrary, this right was expressly reserved, and consequently it was not erroneous to sustain such a; motion.

Judgment affirmed.


All the Justices concurring.

Certiorari. Before Judge Lumpkin. Eulton superior court. April 19, 1900.
McElreath & McElreath, for plaintiff in error.
Morris Macks, G. A. Garter, and B. J. Jordan, contra.